MEMORANDUM **
Javier Tizón Puig Jr., a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s removal order. We dismiss the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that Puig’s aggravated felony conviction for “lewd or lascivious acts with a child under 14 years of age” in violation of California Penal Code section 288(a) is a particularly serious crime rendering him ineligible for withholding of removal. See 8 U.S.C. § 1252(a)(2)(B)(ii); Matsuk v. INS, 247 F.3d 999, 1002 (9th Cir.2001).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.